Citation Nr: 0830409	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  03-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from August 1965 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board for 
additional development in February 2005, and again in March 
2008.  The March 2008 remand was for the purpose of 
clarifying which military unit(s) the veteran was assigned to 
during his tour in Vietnam.  

After the Board remanded the captioned issue in March 2008, 
the record shows the case file was then transferred to the VA 
Appeals Management Center (AMC) in Washington, DC.  A letter 
to the veteran from the AMC, dated in April 2008, indicates 
that the file was being transferred to the RO.  Nothing 
appears in the claims file after the April 2008 AMC letter 
except a copy of the RO's October 2007 VA Form 8, 
Certification of Appeal to the Board, with an attached 
signature, dated August 20, 2008.  It appears that the intent 
of this document was to re-certify the case to the Board.  
(The Board notes that in re-cycling the previously used Form 
8, the RO certified to the Board not only the PTSD issue, but 
also two issues that are no longer on appeal because they 
were decided by the Board in its March 2008 decision that 
also remanded the PTSD issue.)  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that there are no 
documents in the case file to show that any of the 
development sought by the Board has been completed, another 
remand is now required.  38 C.F.R. § 19.9 (2007).  (Although 
handwritten entries made on the Board's remand instructions 
appear to suggest that the RO indeed took some action 
pursuant to those instructions, the documents to prove it are 
not of record.  If they were created, they may appear in a 
temporary folder kept at the RO.)

As noted in its March 2008 remand, the Board finds that a 
remand is necessary to clarify just which military unit(s) 
the veteran was in during his tour in Vietnam.  

The veteran's service records show that his unit in Vietnam 
was the HHD (Headquarters and Headquarters Detachment) 10th 
Transportation Battalion, and this is the unit that the 
veteran has identified in his discourse with VA examiners, on 
a questionnaire related to a previous Agent Orange claim, and 
in the PTSD stressor questionnaire he submitted in connection 
with this claim.  Based on this information, the RO sought 
verification of the veteran's claimed stressors, and denied 
the claim based on the absence of any record of the veteran's 
claimed stressor events in the information available in the 
records related to HHD 10th Transportation Battalion.  

In a faxed argument received on February 8, 2008, the 
veteran's attorney took issue with the July 2007 SSOC that 
documented the absence of the stressor-supporting evidence 
from the 10th Transportation Battalion.  She claimed that 
"THIS IS WRONG BATTALION!," and that the veteran was 
instead attached to the 7th Transportation Battalion while 
serving in Vietnam.  No explanation was given for this claim.  
Because the identity of the veteran's unit in Vietnam is the 
starting point for verification of his claimed stressor 
events and is now in question, the Board must remand in order 
to identify the source of the claim that the veteran was in 
the 7th, not the 10th, Transportation Battalion while serving 
in Vietnam, and to verify its accuracy.  (The Board also 
notes in passing that, in correspondence dated in July 2004, 
the veteran's attorney averred that he was assigned to the 
3rd Battalion, 26th Artillery while serving in Vietnam.  
While the veteran's service record shows that he was, indeed, 
assigned to the 3rd Battalion, 26th Artillery, the service 
record also shows that this assignment was after the veteran 
returned from Vietnam, and that this unit was based at Ft. 
Sill, Oklahoma, not in Vietnam.)  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

(If the actions requested below have been 
completed and properly documented, the 
documents showing the RO's work should be 
placed in the claims file.  The veteran 
should be sent a letter explaining that 
this was done and he should be told when 
the case is being re-certified to the 
Board.  If the veteran submits additional 
evidence, and the claim is not granted by 
the RO, a supplemental statement of the 
case should be issued.)  

1.  The AOJ should contact the veteran 
and his attorney to ascertain the basis 
for the claim that he was assigned to a 
unit in Vietnam that is different from 
that which is identified in his official 
military service records and throughout 
his claims file.  Any credibly averred 
assignments during the veteran's Vietnam 
tour that are at odds with the veteran's 
service record must be verified via the 
appropriate means (e.g., confirmation by 
the service department).  

If it is determined that the veteran was, 
in fact, attached to a unit other than as 
documented in the veteran's service 
record, using this new information, the 
AOJ should contact the appropriate 
agency(ies) in an attempt to verify the 
veteran's claimed stressors.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should address the 
evidence received since issuance of the 
July 2007 supplemental statement of the 
case.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

